Citation Nr: 9910515	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-10 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1968 to January 
1976.

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from the August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denying the veteran service connection for an 
acquired psychiatric disorder to include PTSD.

In June 1998 the Board remanded the case to the RO for 
additional development and to afford the veteran his 
requested opportunity to submit additional evidence in 
support of the appealed claim.  


FINDINGS OF FACT

1. A psychiatric disorder was not present in service or for 
many years later.

2. Evidence corroborating the veteran's alleged inservice 
stressors claimed to be causative of PTSD has not been 
presented.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(d), (f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1968 to January 
1976.

Service medical records are negative for any combat wounds, 
as well as reports, findings, diagnoses, or treatment of any 
psychiatric condition.  

Post service medical records in the claims file include VA 
and private treatment records, which include diagnoses of 
PTSD, or diagnoses in the alternative including PTSD. In 
these reports the veteran persistently voiced as a primary 
complaint having PTSD.  Some private medical records note 
that PTSD was not diagnosed until a 1993 VA hospitalization.  
However, at a March 1993 VA hospitalization the veteran 
reported a long history of treatment for PTSD under the care 
of a VA physician at the Huntington, West Virginia VA Medical 
Center (VAMC).  The claims file contains outpatient treatment 
for PTSD dating from January 1993. 

At a January 1993 Huntington VAMC mental health outpatient 
treatment clinic, the veteran reported having greatly 
troubling nightmares, insomnia and flashbacks related to 
Vietnam dating back 20 years.  He also complained of 
difficulties with his temper and related having beaten his 
wife the prior October such that she required eight days in 
the hospital.  He reported having been to PTSD counseling but 
did not wish to have more counseling as he reportedly felt 
that 'brought out too much.'  

During his March 1993 VA hospitalization report, a history 
was noted of the veteran having served in the Army from 1968 
to 1976, including serving with the 9th Infantry from 1968 to 
1970 during the TET offensive.  The veteran reported 
longstanding problems related to combat, including 
flashbacks, nightmares, anxiety, irritability, and intrusive 
thoughts, and fear that he would hurt someone, including his 
wife.  He conceded a long history of alcohol abuse and 
occasional cannabis and speed use to help him cope.  He 
further reported that he was disabled, that he was unable to 
work, that he performed odd jobs, and that he received some 
public assistance.   The treating physician diagnosed PTSD 
and polysubstance abuse involving alcohol and cannabis. 

In an April 1993 statement, the veteran informed that in 
service in Vietnam he was with the 9th Infantry Division, 
where everyone was classified as an 11B20.  He stated that he 
served with the 3rd Battalion, 47th Infantry, at Tigers Lair 
in the Dong Tam area for about three months, then moved south 
to Can Jouh between Can Tho and Soc Trang with the 6th 
Battalion, 31st Infantry.  He informed that the 9th Infantry 
was working in conjunction with the 25th Infantry.  He added 
that he was under mortar and small arms fire at Tigers Lair 
from May to August 1969, and was at that time assigned to 
perimeter and booby trap duty.  He stated that in service in 
Vietnam he spent his tour in the jungles of South Vietnam 
dealing with death and destruction and related experiences.  
He also listed many different employers for whom he performed 
different jobs post service, sometimes quitting and sometimes 
being fired.

In a May 1993 letter, an ex-wife of the veteran stated that 
they had met in the summer of 1976 and that they were married 
in October 1977.  She stated, in pertinent part, that during 
their marriage the veteran was short tempered and would start 
a fight if she only said the wrong word.  She stated that he 
was violent, and that he would push or break things.  She 
added that he would also become moody.  She stated that 
several times while sleeping she would awake to find him 
holding her down, and on one occasion she found him standing 
in the middle of the bed telling someone he was going to kill 
him.  She stated that at other times he would have trouble 
sleeping and would go off by himself or would sit on the 
porch for hours.  She stated that he would stay out late 
almost every night, would go out to bars and drink, and would 
go out with other women.  She informed that the veteran 
sometimes talked about Vietnam, and added, in effect, that 
everything that went on with him seemed to have something to 
do with what he experienced in Vietnam.  

An August 1993 VA mental health clinic progress note recorded 
the veteran's poorly controlled anger and angry mood.  A 
diagnosis of PTSD was continued.  

At a September 1993 RO personal hearing, the veteran 
testified, in effect, that while in service he experienced 
many stressors, but could not remember details.  He testified 
that while in Vietnam he performed perimeter booby trap 
patrol, in one instance seeing a fellow soldier lose his legs 
in an explosion while doing the same work as the veteran.  He 
also testified to being shot at by snipers while on booby 
trap patrol.  He testified these experiences were just before 
and during the TET counteroffensive in 1969 or 1970.  He 
added that during that period he was in two different places 
with the 3rd Battalion, 47th Infantry, 9th Infantry Division.  
He testified that when he first went entered Vietnam at Cam 
Ranh Bay he was instructed, in effect, that his specialized 
training was irrelevant because he was now with the 9th 
Infantry and was an infantryman.  He testified that he then 
received jungle training at Cam Ranh Bay.  He testified that 
his military occupational specialty was radio mechanic, but 
that he was stationed on a firebase in an area where there 
was enemy activity.  He testified that the activities he 
performed included perimeter patrol, guard duty, and whatever 
was necessary.  He testified that there was no radio repair 
because where he was stationed there were only field radios 
and communication telephones between the bunkers; the field 
radios only required inserting a battery.  Because there was 
no radio repair, he performed the same duties as everyone 
else.  He testified that during the TET counteroffensive, 
probably in September or October of 1969, his military groups 
had constant nightly guard duty, perimeter patrol, village 
patrols, and similar activities.  He testified that he saw 
dead people and similar disturbing sights which produced 
unpleasant memories.  He testified that his units had gone 
into villages where there were people mutilated, dead or 
dying, including American soldiers.  He testified that they 
were then located at a fire based called Tiger's Lair, but he 
did not recall the names of any of the villages, which were 
south of Dong Tam.  He testified that from Tiger's Lair they 
moved further south into the delta to a base next to a place 
called either Can Cuk or Tan Juk (pronunciation and spelling 
unclear) with the 6th Battalion, 31st Infantry after the 
winter of 1969-1970.  He testified that while in Vietnam at 
his fire base station he experienced sniper fire, combat free 
fire, constant alert because of enemy activities, and that he 
could stand up at the fire base and see possible enemy on the 
perimeter.  He testified that he also had gone from village 
to village under combat circumstances.  He testified, in 
effect, that he considered all of those to be combat 
situations.  

Also at the September 1993 hearing, the veteran testified 
that he had nightmares and flashbacks as a result of these 
stressors.  He testified that he experienced flashbacks 
during the day as well as at night.  He added that he also 
became distant and violent at times, even when with friends, 
and at such times he had to be by himself.  He testified that 
he had been in individual counseling, but was not ready for 
group therapy.  He testified that he had had a problem with 
substance abuse and alcohol, with heavy use beginning in 
Vietnam, but that he was working on the problem and it was 
not as bad as previously.  He testified that that he had 
considered suicide.  

Also at that hearing, the veteran's wife testified, in 
effect, that the veteran was receiving counseling and 
medication for his mental condition, and was better now than 
he was previously.  She testified that the veteran's symptoms 
included his getting up in the middle of the night, going to 
the kitchen or the dining room, and just sitting there in the 
dark.  She added that the veteran did not communicate much, 
and hardly talked about Vietnam.  She testified that in the 
past the veteran had battered her, breaking five of her ribs 
and puncturing her lung.  She testified that prior to his 
treatment he had loved to get into fights with someone and 
hurt them, and sometimes she was the victim. 

Outpatient treatment records from the Shawnee Hills Medical 
Unit, Clay County, West Virginia, dated in 1994 and 1995, 
include diagnoses of probable PTSD versus major depression 
versus other.

In a letter dated in February 1996, a private physician 
reported that he has treated the veteran since September 
1994.  He further reported that the veteran suffers from PTSD 
versus major depression with anxiety and other features 
versus others.  

At an April 1996 hearing, the veteran testified that he first 
arrived in Vietnam in April 1969, at Cam Ranh Bay, when he 
was immediately assigned to the 9th Infantry Division and 
sent into the Mekong Delta Tigers Litter with the 3rd 
Battalion, 47th Infantry, 9th Infantry Division.  He testified 
that while in Vietnam his military occupational specialty was 
communications, but added that he worked as an infantryman in 
Vietnam.  He testified that while stationed in the Mekong 
Delta during the TET offensive, he was where there were enemy 
patrols, sniper fire, and mortars.  He added that outside the 
fence there were patrols and village patrols.  He testified 
that as part of his patrol duties while stationed in the 
Mekong Delta, he would go on booby trap patrol, where they 
would set up booby traps and flares and other devices around 
the perimeter of the camp, and check or change them each day.  
He testified that they went on daily patrols and perimeter 
patrols.  He testified to having witnessed injuries, 
including a fellow soldier losing his legs by an explosion, 
and a soldier hit by sniper fire.  He testified that he first 
witnessed a person being injured approximately a month to a 
month-and-a-half after arriving in Vietnam, and thereafter 
seeing persons being injured at different times.  He 
testified that while on village patrol, in September or 
October of 1969, he entered a village that had been overrun 
by the enemy and found an American soldier, whom he believed 
was with the 25th Infantry staked and mutilated.  He 
testified that he was stationed in Tiger's Lair approximately 
five months, after which his unit was moved farther to Cam 
Shuk (pronunciation and spelling again unclear).  He 
testified that one individual whose name he remembered from 
his service in Vietnam was David Blackburn.  

The veteran also testified that he had tried over recent 
years to remember the names of fellow soldiers but has been 
unable to do so.  He testified that his treating psychiatrist 
told him that his inability to remember the names of fellow 
soldiers was related to his PTSD.  He testified that he had 
been divorced three times since service, and attributed this 
to his PTSD, noting his problems with physical and verbal 
violence, drinking, outbursts and nerves.  He testified that 
he also went to bars to take his anger out on others.  He 
added that he could not be around people or live close to 
people, could not become close to others, and did not have 
friends.  He added that he very seldom visited others.  He 
testified that stressor sufficient to cause PTSD were 
experienced solely while stationed in Vietnam.

VA outpatient treatment records compiled between February 
1996 and October 1996 show evaluation and treatment provided 
to the veteran for chronic PTSD as well as for a dysthymic 
disorder.  

In a March 1997 U.S. Army and Joint Services Support Group 
response letter to a query for confirmation of alleged 
stressors, it was noted that morning reports documented the 
veteran's assignment to the Headquarters and Headquarters 
Company (HHC), 3rd Battalion, 47th Infantry Division.  In 
response to the query regarding the veteran's report of a 
David Blackburn stationed with the veteran, the Support Group 
informed that morning reports did not document the stationing 
of a David Blackburn with the Headquarters Company during 
that period. 

A Redeployment After Action Report from the Headquarters 
Company, 9th Infantry Division, provided by the U.S. Army and 
Joint Services Support Group in their March 1997 reply, 
includes a report of base camp security provided for Dong Tam 
by elements of the 9th Infantry Division during a period of 
redeployment.  The report noted that members of the Division 
Support Command were used for purposes of providing base camp 
security throughout the redeployment with support troops 
manning berm positions on the Dong Tam perimeter until the 
units were in final phases of redeployment.  The Redeployment 
After Action Report informed that the 6th Battalion, 31st 
Infantry was formed as a task force to conduct operations in 
the area around Dong Tam, and that the task force consisted 
of one infantry division, one assault helicopter company, an 
air cavalry troop, one medium artillery battery, one light 
artillery battery, and two ranger teams.  The reported 
informed that as redeployment of units progressed, the number 
of tenant units at Dong Tam diminished until the base was no 
longer able to secure itself, and the 6th Battalion, 31st 
Infantry had to commit a "sizable number" of troops to berm 
security.

Also on file is a December 1969 Operational Report for 
Headquarters XXIV Corp, which reported that fire support 
bases (FSB's) including FSB Tiger in A SHAU Valley had 
received 122 millimeter rocket attacks during the reporting 
period ending July 31, 1969.  

Other documents provided by the U.S. Army and Joint Services 
Support Group included documentation of the veteran's 
assignment to the Headquarters Company, 9th Infantry Division 
on May 2, 1969, and his reassignment from that company and 
division on April 21, 1970.  

A February 1996 VA mental health clinic outpatient treatment 
records the veteran's complaints of having difficulty with 
medication, sleeping difficulty, nightmares, flashbacks and 
feelings of dissociation.  The veteran was unemployed and 
complained that his symptoms and medication interfered with 
employment.  The examiner diagnosed severe PTSD.

In a March 1997 VA Form 9, the veteran informed that many of 
his stressors were actions with civilians and could not be 
verified, and also informed that his psychiatrist had stated 
that it was detrimental to his mental health to remember more 
of his stressors.  

The claims file contains a December 1997 Social Security 
disability determination which was fully favorable to the 
veteran, finding that the veteran continued to be disabled 
for employment purposes due to multiple ailments, the most 
serious of which was noted to be PTSD, with continued 
nightmares and intrusive thoughts of stressor events, 
depression with poor appetite and poor sleep, reduced energy, 
feelings of hopelessness and helplessness, and poor 
concentration.  The veteran was noted to also have difficulty 
with his legs including repeated cellulitis and swelling, 
reported severe leg pains, and objectively supported mild 
peroneal neuropathy.  The Social Security determination was 
based on medical evidence, which included VA and private 
medical records present within the claims file, and some 
additional medical records of disabilities of a 
nonpsychiatric nature, and some recent medical opinions as to 
the veteran's current level of functioning and capacity for 
employment. 

Analysis

Initially, the Board finds the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder to 
include PTSD is well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991) in that his claim is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The evidentiary record 
presents current diagnoses of PTSD as well as alleged 
inservice stressors.  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. § 
5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  The Board therefore finds that the duty to assist 
has been met.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active duty.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
implementing regulations provide that a disability initially 
diagnosed after service may be service connected where a 
review of all the evidence, including that pertinent to 
service, establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran claims include, in pertinent part, service 
connection for an acquired psychiatric disorder.  There is no 
evidence of such a disorder during the veteran's military 
service or for more than two decades later, when a dysthymic 
disorder was diagnosed.  As a dysthymic disorder was not 
shown in service, or until many years thereafter, it is found 
to be to remote in time from service to attribute to events 
therein.  Moreover, the absence of clinical documentation 
during the lengthy time period is highly probative evidence 
that the psychiatric disorder is unrelated to service.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991). 

In this case, the veteran primarily claims entitlement to 
service connection for PTSD based on his Vietnam service.  
Service connection for PTSD requires the following:

1)  medical evidence establishing a clear 
diagnosis of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (1998).

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The United States Court of Veterans 
Appeals (Court) has held that "(w)here it is determined, 
through recognized military citations or other supportive 
evidence that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory', e.g. credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) 
(emphasis added); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where the VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy, or where the veteran, even if he 
did engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Duran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.  In West v. Brown, 7 Vet. 
App. 329 (1995), the Court elaborated on the analysis in 
Zarycki.  In Zarycki, the Court held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiners must be instructed to consider those established 
events in making their determinations.

The Board notes that the evidence of record does not show 
conclusively that the veteran engaged in combat with the 
enemy in service.  According to the veteran's DD form 214, 
the veteran has not received the Purple Heart or similar 
decorations or citations, which could serve as a per se 
indication that he engaged in combat with enemy forces during 
his service in Vietnam.  Hence the presence of inservice 
stressors to support a claim for PTSD cannot be corroborated 
on that basis.  Zarycki v. Brown; 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f).

In this case, while medical records, including VA psychiatric 
outpatient treatment records, present diagnoses of PTSD, the 
preliminary requirement (for a successful claim for service 
connection for PTSD) of confirmed inservice stressors has not 
been met.  The veteran has reported stressors while stationed 
in Vietnam including being subject to mortar attacks and 
sniper fire, going on patrols including booby trap patrols, 
and witnessing the injury of fellow soldiers, including a 
fellow soldier being shot, an explosion causing a fellow 
soldier's legs to be lost, and seeing an American soldier's 
body that had been place on a stake in a village and 
mutilated.  Unfortunately, the veteran has not provided 
sufficient evidence of dates, places, and persons involved in 
the alleged stressors to allow for verification by morning 
reports or other channels.  The veteran has himself provided 
no corroborative evidence to support these alleged stressors.  
The Redeployment After Action Report from the Headquarters 
Company informed that the 6th Battalion, 31st Infantry had to 
commit a "sizable number of troops" to berm security, but 
did not list such duties for the Headquarters Company, 9th 
Infantry Division.  In any event, even assuming that the 
veteran performed berm security, there is no evidence to 
support any participation by the veteran in enemy encounters 
while performing this function or any other function.  
Further there is no corroboration that the veteran was 
present at FSB Tiger in A SHAU Valley when it underwent 
rocket attacks in 1969.  Testimony proffered by the veteran 
at his hearings in September 1993 and April 1996 indicates 
only that the veteran was at this location for approximately 
five months in 1969 and that enemy action during his duty 
there was primarily limited to sniper fire and combat free 
fire.  The veteran did not specifically testify that while at 
FSB Tiger he was exposed to rocket attacks but only, and 
without any elaboration, that he was in an area in the Mekong 
Delta were there were motar attacks.  The veteran was 
assigned to a headquarters company and his listed military 
occupational specialties were field radio repairman and field 
radio mechanic.  Even if the Board was to accept the 
veteran's unverified account that he had been assigned to 
general infantry duties upon his arrival in Vietnam, the 
veteran has not provided any corroboration that he was 
engaged in combat with the enemy.  Rather he merely asserts 
that he was exposed to mortar or sniper attack, had witness 
injuries to fellow soldiers, witnessed a mutilated soldier in 
a village, and went on patrols.  These statements lack the 
quality of description of detail to be credible evidence and, 
thus, lack corroboration.   No additional information has 
been provided by the veteran to allow for further attempts at 
corroborating his alleged inservice stressors.  

Accordingly, because the veteran did not engage in combat 
with the enemy and no further development can be expected to 
produce credible evidence corroborating the veteran's alleged 
stressors absent such further information for the veteran, in 
the absence of verified or verifiable stressors, the 
veteran's claim for service connection for PTSD must be 
denied.  38 C.F.R. § 3.304(f); Zarycki; West; Cohen.  The 
Board has considered the veteran's hearing testimony in 
making its decision, but, as noted earlier, it is not 
supported by credible supporting evidence.

In Sum, the Board has also considered the testimony of the 
veteran's wife, as well as Social Security Disability records 
and supporting medical evidence contained within the claims 
file, but find that these do not corroborate the veteran's 
alleged stressors to support the veteran's claim for service 
connection for PTSD.  

The preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired pyschiatric disorder, to 
include PTSD is denied.

		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals




 

